UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2017 Date of reporting period:	February 28, 2017 Item 1. Schedule of Investments: Putnam Mortgage Opportunites Fund The fund's portfolio 2/28/17 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (90.0%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (90.0%) Federal National Mortgage Association Pass-Through Certificates 5.00%, TBA, 3/1/47 $1,000,000 $1,096,094 4.50%, TBA, 3/1/47 1,000,000 1,074,844 3.50%, TBA, 4/1/47 2,000,000 2,046,484 3.50%, TBA, 3/1/47 2,000,000 2,050,312 3.00%, TBA, 4/1/47 1,000,000 991,836 3.00%, TBA, 3/1/47 1,000,000 993,594 2.50%, TBA, 3/1/47 1,000,000 952,656 Total U.S. government and agency mortgage obligations (cost $9,167,891) MORTGAGE-BACKED SECURITIES (88.8%) (a) Principal amount Value Agency collateralized mortgage obligations (35.6%) Federal Home Loan Mortgage Corporation IFB Ser. 4421, Class PS, IO, 5.41%, 2/15/44 $195,722 $26,178 IFB Ser. 4073, Class AS, IO, 5.28%, 8/15/38 148,296 15,181 Ser. 4500, Class GI, IO, 4.00%, 8/15/45 123,230 23,495 Ser. 4462, IO, 4.00%, 4/15/45 187,826 34,594 Ser. 4462, Class PI, IO, 4.00%, 4/15/45 192,463 33,854 Ser. 4425, IO, 4.00%, 1/15/45 177,996 32,965 Ser. 4452, Class QI, IO, 4.00%, 11/15/44 101,178 21,683 Ser. 4389, Class IA, IO, 4.00%, 9/15/44 123,506 21,996 Ser. 4355, Class DI, IO, 4.00%, 3/15/44 108,853 14,031 Ser. 4386, Class LI, IO, 4.00%, 2/15/43 (F) 172,252 23,559 Ser. 4121, Class MI, IO, 4.00%, 10/15/42 194,808 37,988 Ser. 4015, Class GI, IO, 4.00%, 3/15/27 464,521 52,755 Ser. 4604, Class QI, IO, 3.50%, 7/15/46 440,836 72,306 Ser. 4591, Class QI, IO, 3.50%, 4/15/46 288,454 45,521 Ser. 4580, Class ID, IO, 3.50%, 8/15/45 200,904 32,848 Ser. 4501, Class BI, IO, 3.50%, 10/15/43 116,619 16,803 Ser. 4531, Class PI, IO, 3.50%, 5/15/43 189,114 27,522 Ser. 4206, Class IP, IO, 3.00%, 12/15/41 206,587 21,304 Federal National Mortgage Association IFB Ser. 11-4, Class CS, 11.343%, 5/25/40 (F) 31,701 36,606 Ser. 16-3, Class NI, IO, 6.00%, 2/25/46 165,223 39,347 Ser. 11-59, Class BI, IO, 6.00%, 8/25/40 230,234 22,770 IFB Ser. 12-86, Class CS, IO, 5.322%, 4/25/39 (F) 195,152 20,726 IFB Ser. 12-68, Class BS, IO, 5.222%, 7/25/42 (F) 110,335 19,482 IFB Ser. 10-140, Class GS, IO, 5.222%, 7/25/39 217,044 23,264 Ser. 17-15, Class LI, IO, 4.00%, 6/25/46 131,000 21,615 Ser. 14-95, Class TI, IO, 4.00%, 5/25/39 374,237 36,675 Ser. 16-70, Class QI, IO, 3.50%, 10/25/46 477,562 75,569 Ser. 12-90, Class EI, IO, 3.50%, 2/25/39 260,991 26,752 Ser. 11-98, Class AI, IO, 3.50%, 11/25/37 453,233 26,681 Ser. 16-50, Class PI, IO, 3.00%, 8/25/46 180,909 28,638 Ser. 13-6, Class JI, IO, 3.00%, 2/25/43 159,075 17,896 Ser. 12-147, Class AI, IO, 3.00%, 10/25/27 408,932 37,826 Government National Mortgage Association Ser. 16-75, Class LI, IO, 6.00%, 1/20/40 108,754 25,557 IFB Ser. 13-182, Class SP, IO, 5.919%, 12/20/43 227,033 42,694 IFB Ser. 11-156, Class SK, IO, 5.819%, 4/20/38 100,217 21,421 IFB Ser. 10-50, Class QS, IO, 5.769%, 12/20/38 438,727 35,647 IFB Ser. 16-77, Class SC, IO, 5.319%, 10/20/45 93,664 18,008 IFB Ser. 14-60, Class SE, IO, 5.319%, 4/20/44 134,690 21,941 Ser. 17-5, IO, 5.00%, 1/20/47 250,911 50,361 Ser. 15-35, Class AI, IO, 5.00%, 3/16/45 237,801 49,938 Ser. 14-182, Class KI, IO, 5.00%, 10/20/44 78,819 16,149 Ser. 14-133, Class IP, IO, 5.00%, 9/16/44 75,106 15,130 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 (F) 54,404 11,316 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 (F) 250,339 52,348 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 35,425 7,358 Ser. 16-154, Class IB, IO, 5.00%, 11/20/39 238,367 49,000 Ser. 15-105, Class LI, IO, 5.00%, 10/20/39 192,515 39,962 Ser. 15-79, Class GI, IO, 5.00%, 10/20/39 336,916 69,680 Ser. 16-37, Class IW, IO, 4.50%, 2/20/46 415,374 88,786 Ser. 16-104, Class GI, IO, 4.50%, 1/20/46 262,660 30,453 Ser. 16-49, IO, 4.50%, 11/16/45 195,776 41,182 Ser. 15-80, Class IA, IO, 4.50%, 6/20/45 136,952 26,217 Ser. 14-100, Class LI, IO, 4.50%, 10/16/43 182,667 30,904 Ser. 13-34, Class HI, IO, 4.50%, 3/20/43 169,633 32,576 Ser. 12-91, Class IN, IO, 4.50%, 5/20/42 153,125 31,406 Ser. 10-35, Class DI, IO, 4.50%, 3/20/40 153,786 29,898 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 (F) 50,147 9,603 Ser. 16-69, IO, 4.00%, 5/20/46 207,986 33,457 Ser. 15-186, Class AI, IO, 4.00%, 12/20/45 195,528 33,340 Ser. 15-149, Class KI, IO, 4.00%, 10/20/45 134,596 23,202 Ser. 15-64, Class IG, IO, 4.00%, 5/20/45 95,106 19,359 Ser. 15-50, IO, 4.00%, 4/20/45 110,178 20,107 Ser. 15-60, Class IP, IO, 4.00%, 4/20/45 326,285 58,353 Ser. 15-53, Class MI, IO, 4.00%, 4/16/45 (F) 341,795 74,010 Ser. 15-187, Class JI, IO, 4.00%, 3/20/45 195,005 34,349 Ser. 15-89, Class IP, IO, 4.00%, 2/20/45 198,973 31,577 Ser. 15-40, Class KI, IO, 4.00%, 7/20/44 104,842 18,805 Ser. 12-122, Class PI, IO, 4.00%, 4/20/42 149,302 23,340 Ser. 14-115, Class EI, IO, 4.00%, 6/20/38 (F) 231,952 16,137 Ser. 16-156, Class PI, IO, 3.50%, 11/20/46 (F) 179,425 23,228 Ser. 16-111, Class IP, IO, 3.50%, 8/20/46 (F) 369,978 48,880 Ser. 16-83, Class PI, IO, 3.50%, 6/20/45 (F) 287,731 47,792 Ser. 15-64, Class PI, IO, 3.50%, 5/20/45 107,185 15,625 Ser. 15-52, Class IK, IO, 3.50%, 4/20/45 579,096 91,475 Ser. 15-20, Class PI, IO, 3.50%, 2/20/45 (F) 89,337 15,347 Ser. 15-168, Class IG, IO, 3.50%, 3/20/43 145,653 21,186 Ser. 13-100, Class MI, IO, 3.50%, 2/20/43 149,740 20,034 Ser. 13-14, IO, 3.50%, 12/20/42 234,989 32,358 Ser. 12-51, Class GI, IO, 3.50%, 7/20/40 (F) 269,696 32,651 Ser. 13-6, Class AI, IO, 3.50%, 8/20/39 281,306 41,141 Ser. 15-82, Class GI, IO, 3.50%, 12/20/38 126,886 12,317 Ser. 14-44, Class IA, IO, 3.50%, 5/20/28 273,742 29,074 Ser. 13-23, Class IK, IO, 3.00%, 9/20/37 (F) 141,089 15,205 Ser. 16-H23, Class NI, IO, 2.715%, 10/20/66 432,260 61,813 Ser. 15-H25, Class CI, IO, 2.451%, 10/20/65 159,379 18,297 Ser. 15-H26, Class DI, IO, 2.413%, 10/20/65 160,205 18,696 Ser. 15-H03, Class DI, IO, 2.389%, 1/20/65 526,523 55,285 Ser. 16-H14, Class AI, IO, 2.354%, 6/20/66 220,224 28,651 Ser. 15-H25, Class BI, IO, 2.329%, 10/20/65 262,701 29,922 FRB Ser. 15-H16, Class XI, IO, 2.321%, 7/20/65 109,352 13,308 Ser. 15-H20, Class CI, IO, 2.293%, 8/20/65 184,924 21,411 Ser. 16-H02, Class HI, IO, 2.258%, 1/20/66 460,948 47,155 Ser. 15-H10, Class HI, IO, 2.116%, 4/20/65 370,831 40,866 Ser. 14-H21, Class AI, IO, 2.09%, 10/20/64 349,247 35,588 Ser. 16-H11, Class HI, IO, 2.082%, 1/20/66 317,205 33,703 Ser. 16-H06, Class HI, IO, 2.066%, 2/20/66 191,583 18,622 Ser. 15-H24, Class HI, IO, 2.033%, 9/20/65 375,797 31,529 Ser. 16-H18, Class QI, IO, 1.907%, 6/20/66 126,786 16,368 Ser. 15-H15, Class JI, IO, 1.901%, 6/20/65 182,742 19,955 Ser. 15-H25, Class EI, IO, 1.803%, 10/20/65 213,807 21,039 Ser. 15-H23, Class DI, IO, 1.80%, 9/20/65 205,540 19,247 Ser. 15-H20, Class AI, IO, 1.792%, 8/20/65 187,222 18,722 Ser. 15-H18, Class IA, IO, 1.785%, 6/20/65 158,510 13,045 Ser. 15-H23, Class BI, IO, 1.685%, 9/20/65 127,156 11,927 Ser. 15-H26, Class EI, IO, 1.678%, 10/20/65 419,337 41,011 Ser. 16-H12, Class AI, IO, 1.619%, 7/20/65 696,648 57,535 Ser. 15-H22, Class EI, IO, 1.575%, 8/20/65 367,405 24,690 Ser. 15-H24, Class BI, IO, 1.574%, 8/20/65 355,153 21,664 Ser. 15-H25, Class AI, IO, 1.573%, 9/20/65 278,987 24,272 Ser. 15-H14, Class BI, IO, 1.547%, 5/20/65 591,725 37,575 Ser. 14-H23, Class BI, IO, 1.522%, 11/20/64 113,410 9,923 Ser. 14-H08, Class CI, IO, 1.451%, 3/20/64 230,069 15,392 Ser. 13-H24, Class AI, IO, 1.448%, 9/20/63 568,864 30,719 Ser. 14-H06, Class BI, IO, 1.439%, 2/20/64 341,077 21,317 Ser. 14-H08, Class BI, IO, 1.423%, 4/20/64 276,727 22,138 Ser. 16-H08, Class GI, IO, 1.391%, 4/20/66 331,408 21,740 Ser. 11-H08, Class GI, IO, 1.216%, 3/20/61 402,949 20,389 FRB Ser. 11-H07, Class FI, IO, 1.194%, 2/20/61 864,438 36,739 Ser. 15-H26, Class CI, IO, 0.683%, 8/20/65 581,886 12,802 Commercial mortgage-backed securities (32.6%) Banc of America Commercial Mortgage Trust FRB Ser. 07-4, Class AJ, 5.887%, 2/10/51 60,000 60,786 Ser. 06-4, Class AJ, 5.695%, 7/10/46 39,811 39,753 FRB Ser. 07-3, Class AJ, 5.628%, 6/10/49 80,000 81,016 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.553%, 1/12/45 (F) 58,000 55,164 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class F, 5.25%, 12/15/47 100,000 89,130 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 5.993%, 3/15/49 18,004 17,877 FRB Ser. 06-C4, Class C, 5.993%, 3/15/49 45,000 44,888 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC17, Class D, 5.104%, 11/10/46 200,000 187,944 FRB Ser. 14-GC21, Class D, 4.835%, 5/10/47 148,000 122,455 COBALT CMBS Commercial Mortgage Trust Ser. 07-C2, Class AJFX, 5.568%, 4/15/47 39,000 39,023 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377%, 12/10/46 89,311 89,374 COMM Mortgage Trust 144A Ser. 14-CR18, Class E, 3.60%, 7/15/47 100,000 63,440 GS Mortgage Securities Trust Ser. 06-GG8, Class AJ, 5.622%, 11/10/39 11,342 10,548 FRB Ser. 13-GC12, Class C, 4.179%, 6/10/46 42,000 41,168 JPMBB Commercial Mortgage Securities Trust FRB Ser. 13-C12, Class D, 4.086%, 7/15/45 17,000 14,604 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C15, Class D, 5.046%, 11/15/45 100,000 95,313 Ser. 14-C25, Class E, 3.332%, 11/15/47 100,000 60,730 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-LC9, Class E, 4.412%, 12/15/47 100,000 93,410 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 06-LDP7, Class B, 5.928%, 4/17/45 74,000 13,461 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 11-C3, Class E, 5.619%, 2/15/46 100,000 101,940 FRB Ser. 12-C6, Class E, 5.15%, 5/15/45 100,000 93,860 FRB Ser. 13-C13, Class D, 4.053%, 1/15/46 14,000 12,987 Ser. 13-C13, Class E, 3.986%, 1/15/46 100,000 68,360 Ser. 12-C6, Class G, 2.972%, 5/15/45 100,000 76,510 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.546%, 3/15/39 87,314 86,113 FRB Ser. 06-C6, Class B, 5.472%, 9/15/39 130,000 115,050 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class D, 4.698%, 8/15/47 100,000 83,890 FRB Ser. 12-C6, Class G, 4.50%, 11/15/45 100,000 74,760 Ser. 14-C15, Class F, 4.00%, 4/15/47 125,000 84,193 Ser. 14-C17, Class E, 3.50%, 8/15/47 100,000 62,210 Ser. 15-C24, Class D, 3.257%, 5/15/48 19,000 13,194 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class B, 5.538%, 2/12/44 100,000 97,000 Ser. 07-HQ11, Class AJ, 5.508%, 2/12/44 29,427 29,154 FRB Ser. 06-HQ8, Class D, 5.493%, 3/12/44 100,000 40,519 Ser. 06-HQ10, Class B, 5.448%, 11/12/41 100,000 99,609 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.293%, 1/11/43 100,000 100,340 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C2, Class F, 4.885%, 5/10/63 45,000 32,171 FRB Ser. 12-C2, Class E, 4.885%, 5/10/63 38,000 34,746 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C23, Class F, 5.653%, 1/15/45 93,078 92,147 Ser. 07-C30, Class AJ, 5.413%, 12/15/43 (F) 35,000 34,992 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class D, 4.776%, 10/15/45 75,000 69,930 Ser. 14-LC18, Class D, 3.957%, 12/15/47 148,000 117,604 Ser. 14-LC16, Class D, 3.938%, 8/15/50 47,000 38,777 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.602%, 2/15/44 75,000 77,273 FRB Ser. 14-C19, Class E, 4.97%, 3/15/47 19,000 13,887 FRB Ser. 13-UBS1, Class E, 4.627%, 3/15/46 110,000 79,673 FRB Ser. 13-C15, Class D, 4.48%, 8/15/46 118,000 104,952 FRB Ser. 12-C10, Class D, 4.453%, 12/15/45 70,000 62,245 Ser. 14-C19, Class D, 4.234%, 3/15/47 43,000 36,061 Ser. 14-C20, Class D, 3.986%, 5/15/47 110,000 84,944 Residential mortgage-backed securities (non-agency) (20.6%) Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class B1, 7.078%, 7/25/25 (Bermuda) 150,000 152,391 Countrywide Alternative Loan Trust FRB Ser. 06-OA10, Class 1A1, 1.574%, 8/25/46 106,987 94,524 FRB Ser. 06-OA7, Class 1A2, 1.554%, 6/25/46 100,823 88,296 FRB Ser. 05-59, Class 1A1, 1.109%, 11/20/35 89,404 78,292 FRB Ser. 06-OA10, Class 4A1, 0.968%, 8/25/46 103,455 84,233 Countrywide Home Loan Mortgage Pass-Through Trust FRB Ser. 06-OA5, Class 2A1, 0.978%, 4/25/46 112,002 95,009 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C03, Class 2B, 13.528%, 10/25/28 134,997 174,585 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 13.028%, 9/25/28 95,000 121,810 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.528%, 10/25/28 135,000 168,043 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1B, 12.528%, 8/25/28 91,000 113,668 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.478%, 4/25/28 100,000 111,274 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 6.328%, 4/25/28 103,000 113,764 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1M2, 6.078%, 10/25/28 30,000 33,289 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.778%, 7/25/25 133,000 144,700 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 5.328%, 2/25/25 65,431 69,403 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.778%, 5/25/25 16,000 16,765 GSAA Home Equity Trust FRB Ser. 06-8, Class 2A2, 0.958%, 5/25/36 (F) 177,435 88,675 IndyMac INDX Mortgage Loan Trust FRB Ser. 06-AR11, Class 2A1, 3.319%, 6/25/36 98,761 80,811 MortgageIT Trust FRB Ser. 05-3, Class M4, 1.408%, 8/25/35 73,320 60,270 Structured Asset Mortgage Investments II Trust FRB Ser. 07-AR1, Class 2A1, 0.958%, 1/25/37 106,113 89,233 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR10, Class 1A3, 2.766%, 9/25/35 83,984 82,600 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 05-AR16, Class 6A4, 3.071%, 10/25/35 44,428 44,129 Total mortgage-backed securities (cost $9,074,393) ASSET-BACKED SECURITIES (1.4%) (a) Principal amount Value Mortgage Repurchase Agreement Financing Trust 144A FRB Ser. 16-5, Class A, 1.942%, 6/10/19 $78,000 $78,000 Station Place Securitization Trust 144A FRB Ser. 17-1, Class A, 1.678%, 2/25/49 68,000 68,000 Total asset-backed securities (cost $146,000) PURCHASED OPTIONS OUTSTANDING (0.3%) (a) Expiration Contract date/strikeprice amount Value Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Apr-17/$98.34 $1,000,000 $11,940 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Apr-17/98.53 1,000,000 10,647 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Call) Apr-17/102.50 1,000,000 4,800 Total purchased options outstanding (cost $26,875) SHORT-TERM INVESTMENTS (9.5%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.76% (AFF) Shares 794,048 $794,048 U.S. Treasury Bills 0.513%, 5/11/17 $5,000 4,995 U.S. Treasury Bills 0.468%, 3/23/17 (SEGCCS) 173,000 172,958 Total short-term investments (cost $971,994) TOTAL INVESTMENTS Total investments (cost $19,387,153) (b) WRITTEN OPTIONS OUTSTANDING at 2/28/17 (premiums $26,875) (Unaudited) Expiration Contract date/strikeprice amount Value Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Apr-17/$99.08 $1,000,000 $7,319 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Apr-17/99.27 1,000,000 6,342 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Apr-17/99.81 1,000,000 3,984 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Apr-17/100.00 1,000,000 3,340 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) Apr-17/102.50 1,000,000 6,800 Total TBA SALE COMMITMENTS OUTSTANDING at 2/28/17 (proceeds receivable $3,046,992) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3.50%, 3/1/47 $2,000,000 3/13/17 $2,050,312 Federal National Mortgage Association, 3.00%, 3/1/47 1,000,000 3/13/17 993,594 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 2/28/17 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $714,500 (E) $3,225 3/15/47 3 month USD-LIBOR-BBA 2.704% $21,104 3,377,400 (E) (5,644) 3/15/27 2.4885% 3 month USD-LIBOR-BBA (51,673) 1,429,900 (E) (1,588) 3/15/22 2.132% 3 month USD-LIBOR-BBA (10,138) 6,227,300 (E) (1,837) 3/15/19 1.6065% 3 month USD-LIBOR-BBA (3,213) 315,000 (4) 1/5/27 3 month USD-LIBOR-BBA 2.38% 2,226 271,000 (4) 1/5/27 3 month USD-LIBOR-BBA 2.3795% 1,903 104,000 (1) 1/6/27 3 month USD-LIBOR-BBA 2.31% 61 49,000 (1) 1/6/27 3 month USD-LIBOR-BBA 2.28% (106) 51,000 (1) 1/9/27 3 month USD-LIBOR-BBA 2.2301% (353) 283,000 (4) 1/10/27 3 month USD-LIBOR-BBA 2.2075% (2,552) 61,000 (1) 1/10/27 2.29333% 3 month USD-LIBOR-BBA 68 135,000 (2) 1/10/27 2.294% 3 month USD-LIBOR-BBA 143 38,800 (1) 1/17/27 3 month USD-LIBOR-BBA 2.19% (426) 38,800 (1) 1/17/27 3 month USD-LIBOR-BBA 2.197% (401) 121,000 (2) 1/17/27 2.30308% 3 month USD-LIBOR-BBA 71 64,000 (1) 1/20/27 3 month USD-LIBOR-BBA 2.233% (459) 139,000 (2) 1/23/27 2.3345% 3 month USD-LIBOR-BBA (273) 134,000 (2) 1/23/27 2.35299% 3 month USD-LIBOR-BBA (491) 46,500 (1) 1/23/27 2.3785% 3 month USD-LIBOR-BBA (279) 46,500 (1) 1/23/27 2.37025% 3 month USD-LIBOR-BBA (244) 119,000 (2) 1/24/27 2.3735% 3 month USD-LIBOR-BBA (655) 71,000 (1) 1/25/27 3 month USD-LIBOR-BBA 2.335% 137 77,000 (1) 1/25/27 3 month USD-LIBOR-BBA 2.3025% (81) 179,000 (2) 1/27/27 2.3956% 3 month USD-LIBOR-BBA (1,326) 124,000 (2) 1/27/27 2.4322% 3 month USD-LIBOR-BBA (1,334) 67,000 (1) 1/30/27 2.4455% 3 month USD-LIBOR-BBA (794) 54,000 (1) 2/1/27 3 month USD-LIBOR-BBA 2.394% 379 1,109,000 (4) 2/6/19 1.5095% 3 month USD-LIBOR-BBA 736 266,500 (4) 2/6/27 3 month USD-LIBOR-BBA 2.39% 1,703 237,000 (3) 2/6/27 3 month USD-LIBOR-BBA 2.3805% 1,309 160,000 (5) 2/7/47 3 month USD-LIBOR-BBA 2.649% 2,307 13,000 — 2/9/27 3 month USD-LIBOR-BBA 2.37422% 63 351,000 (5) 2/13/27 3 month USD-LIBOR-BBA 2.283% (1,311) 370,000 (5) 2/15/27 2.3595% 3 month USD-LIBOR-BBA (1,191) 136,000 (2) 2/17/27 2.43757% 3 month USD-LIBOR-BBA (1,396) 119,000 (2) 2/17/27 2.4515% 3 month USD-LIBOR-BBA (1,373) 207,000 (3) 2/21/27 3 month USD-LIBOR-BBA 2.3495% 407 73,000 (1) 2/23/27 2.4205% 3 month USD-LIBOR-BBA (613) 120,500 (2) 2/28/27 3 month USD-LIBOR-BBA 2.3005% (331) 120,500 (2) 2/28/27 3 month USD-LIBOR-BBA 2.29432% (399) 213,000 (7) 3/1/47 3 month USD-LIBOR-BBA 2.5915% 135 525,000 (E) (4) 3/2/22 1.996% 3 month USD-LIBOR-BBA 12 Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 2/28/17 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $328,367 $— 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools $53 261,253 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 42 752,781 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools (36) Credit Suisse International 1,562,575 — 1/12/41 3.50% ( 1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools 75 589,620 — 1/12/41 4.00% ( 1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (95) 150,119 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (24) 129,758 — 1/12/44 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (21) Goldman Sachs International 163,818 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (26) 809,794 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools (39) 53,926 — 1/12/44 (3.00%) 1 month USD-LIBOR Synthetic TRS Index 3.00% 30 year Fannie Mae pools 104 JPMorgan Securities LLC 88,176 — 1/12/44 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (14) 217,934 — 1/12/44 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 35 Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 2/28/17 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC CMBX NA BBB- Index BBB-/P $34 $6,000 1/17/47 300 bp $(544) Credit Suisse International CMBX NA BBB- Index BBB-/P (1,078) 16,000 1/17/47 (300 bp) 464 CMBX NA BB Index — (10,385) 74,000 1/17/47 (500 bp) 3,530 CMBX NA A Index A/P 3,349 91,000 1/17/47 200 bp (507) CMBX NA BB Index — (35) 2,000 5/11/63 (500 bp) 400 CMBX NA BB Index — (10,805) 66,000 1/17/47 (500 bp) 1,606 CMBX NA BB Index — (194) 20,000 1/17/47 (500 bp) 3,567 CMBX NA BB Index — (1,328) 7,000 1/17/47 (500 bp) (9) CMBX NA BBB- Index BBB-/P 79 1,000 5/11/63 300 bp (50) CMBX NA BBB- Index BBB-/P 1,331 16,000 5/11/63 300 bp (736) CMBX NA BBB- Index BBB-/P 2,715 32,000 5/11/63 300 bp (1,418) CMBX NA BBB- Index BBB-/P 2,890 44,000 1/17/47 300 bp (1,350) CMBX NA BBB- Index BBB-/P 6,086 77,000 1/17/47 300 bp (1,334) CMBX NA BBB- Index BBB-/P 30,305 410,000 1/17/47 300 bp (9,205) Goldman Sachs International CMBX NA BB Index — (3,069) 30,000 5/11/63 (500 bp) 3,466 CMBX NA BB Index — (3,027) 20,000 1/17/47 (500 bp) 734 CMBX NA BB Index — (5,114) 35,000 5/11/63 (500 bp) 2,511 CMBX NA BB Index — (16,738) 99,000 1/17/47 (500 bp) 1,878 CMBX NA BB Index — (1,218) 6,000 1/17/47 (500 bp) (90) CMBX NA BBB- Index BBB-/P 79 1,000 5/11/63 300 bp (50) CMBX NA BBB- Index BBB-/P 68 1,000 5/11/63 300 bp (61) CMBX NA BBB- Index BBB-/P 520 6,000 5/11/63 300 bp (255) CMBX NA BBB- Index BBB-/P 580 7,000 5/11/63 300 bp (324) CMBX NA BBB- Index BBB-/P 844 10,000 5/11/63 300 bp (448) CMBX NA BBB- Index BBB-/P 1,266 15,000 5/11/63 300 bp (672) CMBX NA BBB- Index BBB-/P 1,382 16,000 5/11/63 300 bp (685) CMBX NA BBB- Index BBB-/P 4,408 47,000 5/11/63 300 bp (1,663) CMBX NA BBB- Index BBB-/P 5,717 63,000 5/11/63 300 bp (2,420) CMBX NA BBB- Index BBB-/P 5,788 77,000 5/11/63 300 bp (4,158) CMBX NA BBB- Index BBB-/P 29,572 344,000 5/11/63 300 bp (14,861) CMBX NA BBB- Index — (2,291) 34,000 1/17/47 (300 bp) 986 CMBX NA BBB- Index — (1,086) 16,000 1/17/47 (300 bp) 455 CMBX NA BBB- Index — (897) 13,000 1/17/47 (300 bp) 356 CMBX NA BBB- Index BBB-/P 4,856 57,000 1/17/47 300 bp (637) CMBX NA BBB- Index BBB-/P 6,874 93,000 1/17/47 300 bp (2,088) CMBX NA BBB- Index BBB-/P 8,601 99,000 1/17/47 300 bp (939) JPMorgan Securities LLC CMBX NA BB Index — (3,374) 24,000 5/11/63 (500 bp) 1,854 CMBX NA BB Index — (2,659) 20,000 5/11/63 (500 bp) 1,698 CMBX NA BB Index — (2,610) 18,000 5/11/63 (500 bp) 1,311 CMBX NA BB Index — (2,301) 16,000 5/11/63 (500 bp) 1,184 CMBX NA BB Index — (8,124) 52,000 1/17/47 (500 bp) 1,655 CMBX NA BB Index — (5,433) 34,000 1/17/47 (500 bp) 961 CMBX NA BB Index — (5,261) 32,000 1/17/47 (500 bp) 756 CMBX NA BB Index — (1,367) 9,000 1/17/47 (500 bp) 325 CMBX NA BBB- Index BBB-/P 69 1,000 5/11/63 300 bp (60) CMBX NA BBB- Index BBB-/P 164 2,000 5/11/63 300 bp (95) CMBX NA BBB- Index BBB-/P 370 6,000 5/11/63 300 bp (405) CMBX NA BBB- Index BBB-/P 596 7,000 5/11/63 300 bp (308) CMBX NA BBB- Index BBB-/P 1,364 12,000 5/11/63 300 bp (186) CMBX NA BBB- Index BBB-/P 768 12,000 5/11/63 300 bp (782) CMBX NA BBB- Index BBB-/P 639 12,000 5/11/63 300 bp (911) CMBX NA BBB- Index BBB-/P 611 12,000 5/11/63 300 bp (939) CMBX NA BBB- Index BBB-/P 1,109 13,000 5/11/63 300 bp (570) CMBX NA BBB- Index BBB-/P 618 14,000 5/11/63 300 bp (1,190) CMBX NA BBB- Index BBB-/P 1,570 16,000 5/11/63 300 bp (496) CMBX NA BBB- Index BBB-/P 1,494 27,000 5/11/63 300 bp (1,994) CMBX NA BBB- Index BBB-/P 3,907 72,000 5/11/63 300 bp (5,393) CMBX NA BBB- Index BBB-/P 6,744 86,000 5/11/63 300 bp (4,364) CMBX NA BBB- Index — (323) 6,000 1/17/47 (300 bp) 255 CMBX NA BBB- Index BBB-/P 1,451 12,000 1/17/47 300 bp 294 CMBX NA BBB- Index BBB-/P 1,225 15,000 1/17/47 300 bp (221) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at February 28, 2017. Securities rated by Fitch are indicated by "/F." Securities rated by Putnam are indicated by "/P." The Putnam rating categories are comparable to the Standard & Poor's classifications. Key to holding's abbreviations bp Basis Points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2016 through February 28, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $10,228,570. (b) The aggregate identified cost on a tax basis is $19,387,153, resulting in gross unrealized appreciation and depreciation of $530,559 and $480,196, respectively, or net unrealized appreciation of $50,363. (AFF) Affiliated company. For investments in Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $1,466,890 $4,422,398 $5,095,240 $5,797 $794,048 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, the fund maintained liquid assets totaling $7,422,997 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund's maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and for gaining exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge market risk and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund's maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under "Security valuation" above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $84,995 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $146,000 $— Mortgage-backed securities — 9,086,308 — Purchased options outstanding — 27,387 — U.S. government and agency mortgage obligations — 9,205,820 — Short-term investments 794,048 177,953 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding $— $(27,785) $— TBA sale commitments — (3,043,906) — Interest rate swap contracts — (42,716) — Total return swap contracts — 54 — Credit default contracts — (83,498) — Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $118,570 $202,068 Interest rate contracts 57,281 100,341 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased TBA commitment option contracts (contract amount) Written TBA commitment option contracts (contract amount) Centrally cleared interest rate swap contracts (notional) OTC total return swap contracts (notional) OTC credit default contracts (notional) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. JPMorgan Securities LLC Total Assets: Centrally cleared interest rate swap contracts§ $— $7,408 $— $— $— $— $7,408 OTC Total return swap contracts*# 95 — 75 104 — 35 309 OTC Credit default contracts*# — — 33,383 43,736 — 41,451 118,570 Purchased options# — 27,387 — 27,387 Total Assets $95 $7,408 $33,458 $43,840 $27,387 $41,486 $153,674 Liabilities: Centrally cleared interest rate swap contracts§ — 5,770 — — — 5,770 OTC Total return swap contracts*# 36 — 140 65 — 14 255 OTC Credit default contracts*# 578 — 61,355 99,816 — 40,319 202,068 Written options# — 27,785 — 27,785 Total Liabilities $614 $5,770 $61,495 $99,881 $27,785 $40,333 $235,878 Total Financial and Derivative Net Assets $(519) $1,638 $(28,037) $(56,041) $(398) $1,153 $(82,204) Total collateral received (pledged)##† $— $— $— $— $— $— Net amount $(519) $1,638 $(28,037) $(56,041) $(398) $1,153 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 27, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: April 27, 2017
